Opinion of the Court by
Judge Hardin :
The petition alleges, in effect, the execution and delivery to the plaintiff by the defendant of a promissory note for, $73.99, and that in that sum the defendant was indebted to the plaintiff. *72These averments, in our opinion, constituted a good cause of action, the facts alleged being admitted by the demurrer.

Farmer, for appellant.


Adams, for appellee.

A note corresponding to that described in the petition is copied in the record; but it is not made a part of the petition, nor does the record show whether it was filed with the petition or not; but although the note should have been exhibited by a reference to it in the petition, showing it to have been filed with it, the omission was not a ground of demurrer, for notwithstanding it the petition started facts constituting á cause of action.. Burt the appropriate remedy of the defendant was a rule to compel the production of the note, or on failure to do so, or properly account for the non-production, of the note, to dismiss the action.
The defendant having, however, relied alone on a general demurrer to the petition, we concur in the action of the court below in overruling it.
Wherefore the judgment is affirmed.